Citation Nr: 1540586	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-26 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES


1.  Entitlement to service connection for psychosis for the purposes of establishing eligibility for medical treatment only under the provisions of 38 U.S.C.A. § 1702.

2.  Entitlement to service connection for acquired disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

3.  Entitlement to service connection for erectile dysfunction to include as secondary to acquired psychiatric disability.

4.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss effective, to include the propriety of the reduction from 10 percent to zero percent.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on an appeal from ratings dated March 2011 and August 2011 issued by the Regional Office (RO) in Lincoln, Nebraska.

While the Veteran's appeal was pending, one of his claims was granted.  Indeed, in a September 2011 rating decision, the RO granted entitlement to an earlier effective date for bilateral hearing loss.  Thereafter, as reflected on the title page of this decision, the Veteran appealed the prior initial disability rating, claiming entitlement to an increased evaluation.

The Veteran initially claimed entitlement to service connection for PTSD, "mental health," and a nervous condition, claimed as anxiety.  As the symptomatology for these disorders overlaps, the issue, as reflected on the title page of this decision, was broadened to include service connection for an acquired psychiatric disability, to include PTSD and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In June 2014, these matters were remanded for additional development, to include obtaining outstanding treatment records as well as VA examinations.

Relevant to the hearing loss disability, during the pendency of the appeal, the RO proposed to reduce the 10 percent disability rating.  The Board notes that, in a March 2015 rating decision, the Veteran was provided with notice that his rating for bilateral hearing loss of 10 percent was proposed to be decreased to 0 percent.  In May 2015, the Veteran filed a Notice of Disagreement (NOD) which disagreed with the proposed reduction.  In May 2015 correspondence, the RO informed the Veteran that a proposed reduction is not a final decision, therefore the May 2015 correspondence could not be a NOD.  In June 2015, the RO reduced the Veteran's bilateral hearing disability from 10 percent to zero percent disabling, effective September 1, 2015.  In August 2015, the Veteran submitted an NOD with the rating reduction.  

The Board notes that generally an appeal of a reduction in evaluation is not an increased rating claim and cannot be adjudicated on that basis.  Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Veteran, however, appealed the initial 10 percent rating assigned for his bilateral hearing loss disability, which precipitated the proposal to reduce the rating.  Thus, the issue before the Board is the propriety of the reduction and entitlement to a higher initial rating.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The issues pertaining to the psychiatric disability, to include eligibility of treatment and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the preponderance of the evidence fails to show sustained material improvement in the Veteran's bilateral hearing loss disability level under the ordinary conditions of life and work.

2.  Throughout the appeal period the Veteran's hearing acuity has been no worse than Level III in the right ear, and Level IV in the left ear. 


CONCLUSIONS OF LAW

The criteria for restoration of a 10 percent rating for bilateral hearing loss, effective September 1, 2015, have been met, but the criteria for a rating greater than 10 percent for any time during the appeal period have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.343, 3.344, 4.1, 4.2, 4.10, 4.13, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  A September 2010 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for hearing loss.  As noted, that letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran information pertaining to assignment of disability ratings and effective dates in compliance with Dingess/Hartman v. Nicholson.  

Furthermore, although no additional notice for the downstream issue with respect to the rating and effective date assigned for bilateral hearing loss was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned, the September 2011 statement of the case (SOC) set forth the criteria for higher ratings for the disability at issue, the timing and form of which suffices, in part, for Dingess/Hartman.  After the issuance of the cited notice, and opportunity for the Veteran to respond, the October 2011 and June 2015 supplemental statement of the cases (SSOC) reflect readjudication of the claim for a higher rating.  Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the record contains the Veteran's service treatment and personnel records, as well as post-service VA, private, and Social Security Administration (SSA) treatment records.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded VA examinations in October 2010 and November 2014 with regards to his bilateral hearing loss disability.  The Board finds the VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran, a review of the record, and evaluations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

The Board also finds that the AOJ has substantially complied with the Board's June 2014 remand directives.  In this respect, the AOJ was directed to obtain any additional outstanding treatment records.  Treatment records from Nebraska Western Iowa VA Health Care System from November 17, 1999 to June 2, 2015, the Minneapolis VA Health Care System from March 5, 2006 to March 7, 2012, SSA records, and Sacred Heart Hospital from August 14, 2009 to January 28, 2012 were obtained and considered in the most recent June 2015 SSOC.  And, finally, the AOJ was directed to schedule the Veteran for an audiological examination.  As noted, the Veteran was examined in November 2014.  Therefore, the Board finds that the AOJ has substantially complied with the June 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Hence, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after proper notice and essentially allowing a 180 day period for response.  The RO complied with these requirements. 

At the time of the reduction, the 10 percent rating for hearing loss had been in effect since June 22, 2010.  The June 2015 rating action reduced the disability to noncompensable, effective September 1, 2015.  Thus, the 10 percent rating had been in effect for more than 5 years.  See Brown (Kevin) v. Brown, 5 Vet. App. 413, 418 (1993) (the duration for the purposes of 38 C.F.R. § 3.344(c) is measured from the effective date assigned the rating until the effective date of the actual reduction and not the date of the AOJ's proposal or ordering of a reduction).

As regards disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b)  are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton, 1 Vet. App. at 286.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

A Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

The AOJ awarded the initial 10 percent rating for bilateral hearing loss based on information in a June 2010 VA examination narrative report.  In that report, the examiner relayed that pure tone threshold averages were 32.5 decibels in the Veteran's right ear and 38.75 decibels in his left ear, and that speech recognition scores were 80 percent in the right ear and 70 percent in the left ear.  These findings equate to Level III hearing impairment in the right ear and Level IV hearing impairment in the left ear under Table VI; and a 10 percent rating under Table VII.  See 38 C.F.R. § 4.85.

The examiner noted that the Veteran's bilateral hearing loss disability had a functional impact on the Veteran in that he needed people to repeat themselves frequently and that the Veteran found it difficult to hear when other people are talking or when background noise is present.

A November 2014 VA examiner recorded pure tone averages of 30 decibels in the Veteran's right ear and 41 decibels in his left ear.  Speech recognition scores with the Maryland CNC word list were 78 percent in the right ear and 76 percent in the left ear.  These findings would equate to Level III hearing impairment in the right and left ears under Table VI, commensurate with a noncompensable rating under Table VII.  See 38 C.F.R. § 4.85.

The examiner noted that the hearing loss disability impacted the Veteran's everyday life.

In an August 2015 statement, the Veteran's attorney argued that the Veteran reported that his hearing was actually worse and that the rating should not have been reduced.

Here, technically, the November 2014 examination shows a slight improvement in the Veteran's overall hearing acuity when applied to the mechanical hearing loss formula.  However, the actual hearing in both ears - when measured by audiometric examination or word test listing - reflects very little change.  In fact, the hearing acuity as measured in decibels and word list testing showed decreased hearing acuity in the right ear.  The Board observes that one single examination which showed very little change in actual hearing acuity does not meet the standard of showing, by a preponderance of the evidence, that the Veteran's hearing loss demonstrated sustained material improvement under the ordinary conditions of life.  Thus, the 10 percent rating is restored as the rating reduction does not comply with the standard set forth under 38 C.F.R. § 3.344.

With regards to whether or not the rating in excess of 10 percent is warranted at any time during the appeal period, the Board finds that such is not warranted.

As noted, the March 2011 award of service connection and assignment of an initial 10 percent rating for bilateral hearing loss was based on the report of an October 2010 VA audiological evaluation.  During the examination the Veteran reported that needs people to repeat themselves frequently and finds it difficult to hear when there are other people talking or when background noise is present.  Audiometric testing at that time revealed the following pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
35
50
LEFT
25
25
35
45
50

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 70 in the left ear.  

As exceptional hearing loss as defined by 38 C.F.R. § 4.86 was not demonstrated, Table VI is for application, and the October 2010 audiometric results reveal that the Veteran's hearing loss was manifested to Level III hearing acuity in the right ear and Level IV hearing acuity in left ear under Table VI.  38 C.F.R. § 4.85(f).  Under Table VII, Level III hearing in the right ear and Level IV hearing in the left ear warrants the assignment of a 10 percent rating for the bilateral hearing loss.  38 C.F.R. § 4.85.  As such, the assignment of a 10 percent rating for bilateral hearing loss in the October 2010 rating decision was in accordance with controlling legal provisions.  See Lendenman, supra. 

Thereafter, pursuant to the June 2014 Board remand, the Veteran was examined in November 2014.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
30
40
LEFT
25
25
35
45
60

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 76 in the left ear.  The examiner indicated that the Veteran's bilateral hearing loss disability impacted his daily life. 

As exceptional hearing loss as defined by 38 C.F.R. § 4.86 was not demonstrated, Table VI is for application, and the November 2014 audiometric results reveal that the Veteran's hearing loss was manifested to Level III hearing acuity in the right and left ear under Table VI.  38 C.F.R. § 4.85(f).  Under Table VII, Level III hearing in each ear warrants the assignment of a noncompensable rating for the bilateral hearing loss.  38 C.F.R. § 4.85.  As previously discussed, the Board has restored the 10 percent rating for the Veteran's bilateral hearing loss disability.  The Board notes, however, there is no basis for assigning a rating higher than the 10 percent rating.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, the initial October 2010 VA examiner described the functional effects of the Veteran's hearing loss as required by Martinak.  However, during his second VA examination in November 2014, the examiner provided a cursory discussion.  Notably, the Veteran's overall hearing acuity did not significantly change (as reflected in the restoration of the 10 percent rating for the entire appeal period).  Overall, the Board finds that the record on appeal includes the information required by Martinak.

In reaching this conclusion, the Board acknowledges the contentions put forth by the Veteran regarding the impact his service-connected bilateral hearing loss has on his daily activities.  However, as noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Therefore, when applying the audiological examination test results, the Board is compelled to conclude that the preponderance of the evidence is against granting entitlement to a disability rating in excess of 10 percent at any point during this appeal.  There is no competent evidence of record to refute the examination findings.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss.  As indicated above, the Veteran reports the inability to understand noise and speech especially with the presence of background noise.  The Board finds that the Rating Schedule measures and contemplates these aspects of the Veteran's hearing loss disability. 

As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of DC 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  The Board further observes that VA examinations are conducted without use of hearing aids, see 38 C.F.R. § 4.85, and that the use of hearing aids would, if anything, provide better hearing than demonstrated on audiometric examination.  See 52 Fed. Reg. 44117 (Nov. 18, 1987).  As such, extraschedular consideration is not warranted.

Finally, the Board acknowledges the fact that if the claimant or the record reasonably raises a question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, there has been no assertion that bilateral hearing loss disability has rendered the Veteran unemployable.  There is otherwise no specific evidence that the service-connected disability at issue herein renders the Veteran unable to secure or follow a substantially gainful occupation.  As there is no suggestion of actual or effective unemployment due solely to the service connected hearing loss, consideration of a TDIU in connection with either bilateral hearing loss is not warranted.

For all the foregoing reasons, the Board finds that an initial rating in excess of 10 percent for bilateral hearing loss must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the Board's determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56.


ORDER

The 10 percent rating for bilateral hearing loss is restored effective September 1, 2005, but a rating greater than 10 percent for bilateral hearing loss is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Veteran contends that he has a psychiatric disability as a result of his active duty service.  He has consistently contended that, while on active duty in 1967, his job consisted of deploying troops and taking them offshore in the Vietnam.  He indicated that, on one of these deployments, they came under heavy bombardment.  It is unclear what ship, if any, the Veteran was assigned to since this is not reflected in personnel records.  Upon remand, the Veteran should be given the opportunity to identify the ship he was assigned to in 1967 when it came under fire.

Further, in the June 2014 remand, the Board noted the Veteran was prescribed Librium, a medication used to treat anxiety during service.  Based upon the evidence from the September 1967 treatment record, the Board found that an examination was warranted.  During the November 2014 VA examination, the examiner did not provide comment as to the possible reason the Veteran would have been prescribed anxiety medication.  Further clarification is needed.

Finally, the VA examiner found that the Veteran did not currently have a full diagnosis of PTSD that meets DSM V criteria, however he did have generalized anxiety disorder, and that such was at least as likely as not due to the incident described by the Veteran regarding 2 Navy Seals firing on a small village in the Philippines, and the report that the Seals threatened him by placing a gun in his mouth.  The AOJ denied the Veteran's claim for anxiety because it determined that the stressor could not be verified.  

The Board notes that the verification of a stressor is not needed with a diagnosis of anxiety, however a determination needs to be made as to whether the account is credible based on the entirety of the record.  The AOJ, therefore, will need to readjudicate this aspect of the claim.

Since the Veteran asserts that his erectile dysfunction is secondary to his psychiatric disability, and that he suffered a psychosis during service, the erectile dysfunction and eligibility for medical treatment under 38 U.S.C.A. § 1702 issues are inextricably intertwined.  Where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Thus consideration of these issues will be deferred pending the development requested herein.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be specifically asked which ship(s) he served on when deploying troops, and coming under bombardment, in Vietnam in 1967 as well as his unit of assignment and approximate dates of his alleged Vietnam naval service.  

2.  The AOJ should conduct all appropriate development to corroborate the Veteran's allegation of naval service in Vietnam in 1967 involving deploying troops to the Vietnam mainland and coming under enemy fire.  

3.  Thereafter, the AOJ should make a credibility determination regarding the Veteran's alleged stressors of naval deployment off the Vietnam coast which exposed him to enemy fire and the Navy seal attack on a Philippine village.  

4.  After the above development is completed, the AOJ should return the claims folder to the November 2014 VA examiner for an addendum opinion.  If this examiner is not available, the AOJ should obtain an addendum opinion from a similarly qualified examiner.  The need for additional examination is left to the discretion of the VA examiner.  

The examiner must be advised by the AOJ of their findings regarding what, if any, stressor event(s) in service is/are credible.  

Following review of the record, the examiner must provide an opinion that responds to the following:

The examiner should identify all current psychiatric disorders.

For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset in service OR is causally related to service.

The examiner should also opine as to whether any psychosis had its onset to a compensable degree within one year after separation from service OR whether the Veteran developed an active psychosis within two years of discharge.

In providing this opinion, the examiner is specifically requested to review the prescription of Librium in service (noted on a September 1967 treatment record) and the Veteran's personnel records, and to discuss whether the Librium prescription and/or behavior changes in service have any significance to determining the nature and etiology of the Veteran's current acquired psychiatric disorders.

5.  The AOJ should then review the record, for any further development deemed warranted and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


